Title: Appendix I, To Henry Knox, c.4–18 May
From: Washington, George
To: Knox, Henry


    
     Dear Sir,
     [Philadelphia, c.4–18 May 1784]
    
    The names which follow, are those mentioned in the Marqs la Fayette’s letter to me.
    
    La’ Peyrouse
    La Touche
    D’Albert de Rion✻
    Tilly✻
    Enclosed it seems is the proper address to the characters therein mentioned, I send it that you may be governed thereby—pray return it to me again —The enclosed private letters be so good as to include under cover of the public ones. Yrs affly
    
     G.W.
    
    
     ✻I am not sure that these two gentn may not be of the line, & thereby included in the genl descripn.
    
   